


Exhibit 10.13




RESTRICTED STOCK UNIT REPLACEMENT AWARD AGREEMENT FOR
SEVENTY SEVEN ENERGY INC. 2014 INCENTIVE PLAN
THIS RESTRICTED STOCK UNIT REPLACEMENT AWARD AGREEMENT (this “Agreement”)
entered into as of the grant date set forth on the attached Notice of Grant of
Restricted Stock Units and Award Agreement (the “Notice”), by and between
Seventy Seven Energy Inc., an Oklahoma corporation (the “Company”), and the
participant named on the Notice (the “Participant”);
W I T N E S S E T H:
WHEREAS, Chesapeake Energy Corporation (“Chesapeake”) established the Chesapeake
Energy Corporation Amended and Restated Long Term Incentive Plan effective as of
October 1, 2004, as amended from time to time (the “Chesapeake Plan”); and
WHEREAS, in connection with the separation (the “Separation”) on June 30, 2014
(the “Separation Date”) of the oilfield services business pursuant to that
certain Separation and Distribution Agreement by and between Chesapeake and the
Company (the “Separation Agreement”), then outstanding grants under the
Chesapeake Plan are required by the terms of the Separation Agreement to be
canceled and new replacement awards granted in respect of the canceled awards,
with such replacement awards to be granted under the Seventy Seven Energy Inc.
2014 Incentive Plan (the “Plan”); and
WHEREAS, the Participant was granted restricted stock units under the Chesapeake
Plan (the “Original Grant”) and, in accordance with the Separation Agreement,
the unvested restricted stock units under the Original Grant are canceled as of
the Separation Date; and
WHEREAS, pursuant to the Plan, as of the Separation Date the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”) granted the Participant restricted stock units which gives the
Participant the right to receive payment based on Company common stock, par
value $0.01 per share (the “Common Stock”) as set forth in the Notice in
replacement of the Original Grant.
NOW THEREFORE, the Company awards the restricted stock units (“Restricted Stock
Units”) to the Participant, as set forth in the Notice, with such units subject
to the terms and conditions of this Agreement and the Notice:
1.
The Plan. The Plan, a copy of which has been made available to the Participant,
is hereby incorporated by reference herein and made a part hereof for all
purposes, and when taken with this Agreement shall govern the rights of the
Participant and the Company with respect to the Award (as defined below).
Capitalized terms used but not defined in this Agreement have the same meanings
given to them in the Plan.


1



--------------------------------------------------------------------------------




2.
Grant of Award. The Company hereby awards to the Participant the number of
Restricted Stock Units set forth in the Notice, on the terms and conditions set
forth herein and in the Plan (the “Award”). Each Restricted Stock Unit granted
pursuant to this Award gives the Participant the right to receive payment, upon
satisfaction of the vesting conditions set forth in the Notice and this
Agreement, of one share of Common Stock in the manner set forth in Section 5
below.

3.
Vesting and Forfeiture.

a)
Vesting. The Restricted Stock Units will vest in accordance with the vesting
schedule set forth in the Notice based on the Participant’s continuous
employment with or service to the Company or a Subsidiary.

b)
Forfeiture. In the event the Participant ceases to be an Employee or Consultant
prior to all Restricted Stock Units becoming vested, then such unvested
Restricted Stock Units, and any dividends related thereto, shall be absolutely
forfeited on the date of termination of service and the Participant shall have
no further interest therein of any kind whatsoever. Notwithstanding the
foregoing, the Committee may, in its discretion, waive the vesting requirements
or permit continued vesting of the Restricted Stock Units in the event of the
Participant’s death, Disability or termination of service due to retirement or
involuntary termination (as determined by the Committee in its sole discretion).

c)
Fundamental Transaction; Change in Control. Notwithstanding the foregoing
provisions in this Section 3, all unvested Restricted Stock Units shall be
deemed to fully vest upon the occurrence of a Fundamental Transaction or a
Change in Control after the Separation Date, provided, however, that the
Participant is an Employee or Consultant as of the date the Fundamental
Transaction or Change in Control occurs. For purposes of this Award, a
“Fundamental Transaction” will occur if the Company merges with another entity
in a transaction in which the Company is not the surviving entity or if, as a
result of a merger, other business combination or any other transaction or
event, other securities are substituted for the Common Stock or the Common Stock
may no longer be issued.

4.
Nontransferability of Award. A Restricted Stock Unit is not transferable other
than by will or the laws of descent and distribution. Any attempted sale,
assignment, transfer, pledge, hypothecation or other disposition of, or the levy
of execution, attachment or similar process upon, a Restricted Stock Unit
contrary to the provisions hereof shall be void and ineffective, shall give no
right to any purported transferee, and may, at the sole discretion of the
Committee, result in forfeiture of the Restricted Stock Unit(s) involved in such
attempt.

5.
Payment. Payment shall be made in the form of a distribution to the Participant
of shares of Common Stock equal to the number of vested Restricted Stock Units.
Such distribution shall be made to the Participant with respect to a Restricted
Stock Unit within sixty (60) days following the vesting date of such Restricted
Stock Unit as set forth in the Notice; provided, however, that with respect to
Restricted Stock Units that are not 409A RSUs (as


2



--------------------------------------------------------------------------------




defined below), in the event of accelerated vesting in accordance with Section
3, distribution shall be made within sixty (60) days following such accelerated
vesting date.
6.
Dividends. Subject to the forfeiture provisions in Section 3 herein, the
Participant shall have the right to receive dividends on unvested Restricted
Stock Units as though the Participant was a shareholder of an equivalent number
of shares of Common Stock based on record dates that occur while the Restricted
Stock Units remain unvested under this Agreement. The Company will transmit such
dividends, net of required taxes pursuant to Section 7, to or for the account of
Participant in such manner as the Company determines but in no event later than
March 15th of the year following the year in which the dividend payment date
occurs; provided, however, that the Participant is an Employee or Consultant as
of the dividend payment date.

7.
Withholding. The Company may make such provision as it may deem appropriate for
the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the
Restricted Stock Units. Required withholding taxes as determined by the Company
associated with this Award must be paid in cash; provided, however, that the
Committee may permit the Participant to pay such withholding taxes by directing
the Company to withhold from the Award the number of shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of
required withholding taxes. The Company in its sole discretion may also withhold
any required taxes from dividends paid on the Restricted Stock Units.

8.
Amendments. This Agreement may be amended by a written agreement signed by the
Company and the Participant; provided, however, that the Committee may modify
the terms of this Agreement without the consent of the Participant in any manner
that is not adverse to the Participant.

9.
Securities Law Restrictions. Payment of this Award shall not be made in shares
of Common Stock unless such issuance is in compliance with the Securities Act of
1933, as amended (the “Act”), and any other applicable securities law, or
pursuant to an exemption therefrom. If deemed necessary by the Company to comply
with the Act or any applicable laws or regulations relating to the sale of
securities, the Participant at the time of payment and as a condition imposed by
the Company, shall represent, warrant and agree that the shares of Common Stock
subject to the Award are being acquired for investment and not with any present
intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such a fact. The Participant acknowledges that any stock
certificate representing Common Stock acquired under such circumstances will be
issued with a restricted securities legend.

10.
Participant Misconduct; Compensation Recovery.

a)
Notwithstanding anything in the Plan or this Agreement to the contrary, the
Committee shall have the authority to determine that in the event of serious
misconduct by the Participant (including violations of employment agreements,
confidentiality or other proprietary matters) or any activity of the Participant
in


3



--------------------------------------------------------------------------------




competition with the business of the Company or any Subsidiary, the Award may be
canceled, in whole or in part, whether or not vested. The determination of
whether the Participant has engaged in a serious breach of conduct or any
activity in competition with the business of the Company or any Subsidiary shall
be determined by the Committee in good faith and in its sole discretion. This
Section 10 shall have no effect and be deleted from this Agreement following a
Change in Control.
b)
The Award made pursuant to this Agreement is subject to recovery pursuant to the
Company’s compensation recovery policy then in effect. To the extent required by
applicable laws, rules, regulations or securities exchange listing requirements
and the Company’s compensation recovery policy then in effect, the Company shall
have the right, and shall take all actions necessary, to recover cash or shares
of Common Stock paid to the Participant pursuant to this Award.

11.
Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form. If in writing, such notices shall be deemed to have been made (a) if
personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s records or as other specified pursuant to and in accordance with the
Committee’s applicable administrative procedures.

12.
Binding Effect and Governing Law. This Agreement shall be (i) binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.

13.
Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

14.
Code Section 409A.

a)
General. This Agreement and all Awards granted hereunder are intended to comply
with, or otherwise be exempt from, Code Section 409A. The Agreement and all
Awards shall be administered, interpreted, and construed in a manner consistent
with Code Section 409A or an exemption therefrom. Should any provision of the
Plan, the Agreement or any Award hereunder be found not to comply with, or
otherwise be exempt from, the provisions of Code Section 409A, such provision
shall be modified and given effect (retroactively if necessary), in the sole
discretion of the Committee, and without the consent of the Participant, in such
manner as the Committee determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Code Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Plan comply with Code Section 409A and in no event shall the
Company be


4



--------------------------------------------------------------------------------




liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Code Section 409A.
b)
Restrictions on 409A RSUs. Other provisions of this Agreement notwithstanding,
in the case of any Restricted Stock Units that constitute a “deferral of
compensation” under Code Section 409A (“409A RSUs”), the following restrictions
shall apply:

i.
Separation from Service. Any payment in settlement of the 409A RSUs that is
triggered by a termination of employment hereunder will occur only at such time
as Participant has had a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).

ii.
Six-Month Delay Rule. The “six-month delay rule” will apply to 409A RSUs if the
following four conditions exist:

1.
The Participant has a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h));

2.
A payment is triggered by the separation from service (but not due to death);

3.
The Participant is a “specified employee” under Code Section 409A; and

4.
The payment in settlement of the 409A RSUs would otherwise occur within six
months after the separation from service.

If the six-month delay rule applies, payment in settlement of 409A RSUs shall
instead occur on the first business day after the date that is six months
following the Participant's separation from service (or death, if earlier), with
interest from the date such payment would otherwise have been made at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Code, for the month in which payment would have been
made but for the delay in payment. During the six-month delay period,
accelerated payment will be permitted in the event of the Participant’s death
and for no other reason (including no acceleration upon a Change in Control or
Fundamental Transaction) except to the extent permitted under Code Section 409A.
iii.
Change in Control Rule. Any payment in settlement of 409A RSUs triggered by a
Change in Control or Fundamental Transaction will be made only if, in connection
with the Change in Control or Fundamental Transaction, there occurs a change in
the ownership of the Company, a change in the effective control of the Company,
or a change in ownership of a substantial portion of the assets of the Company
as all such terms are defined


5



--------------------------------------------------------------------------------




in Treasury Regulation Section 1.409A-3(i)(5). In the event payment in
settlement of 409A RSUs is not allowed by operation of this subparagraph (iii),
the payment in settlement of the 409A RSUs will be made within sixty (60) days
of the earlier to occur of (A) the applicable vesting date set forth in the
Notice regardless of the fact that vesting has been accelerated under the
Agreement as a result of the Fundamental Transaction or Change in Control, or
(B) the occurrence of a permissible time or event that could trigger a payment
without violating Code Section 409A.
c)
Other Compliance Provisions. The following provisions apply to Restricted Stock
Units:

i.
The settlement of 409A RSUs may not be accelerated by the Company except to the
extent permitted under Code Section 409A.

ii.
Any restriction imposed on 409A RSUs hereunder or under the terms of other
documents solely to ensure compliance with Code Section 409A shall not be
applied to a Restricted Stock Unit that is not a “deferral of compensation”
under Code Section 409A.

iii.
If any mandatory term required for Restricted Stock Units to avoid tax penalties
under Code Section 409A is not otherwise explicitly provided under this document
or other applicable documents, such term is hereby incorporated by reference and
fully applicable as though set forth at length herein.

iv.
Each vesting tranche of Restricted Stock Units set forth in the Notice shall be
deemed a separate payment for purposes of Code Section 409A.




6

